Title: To James Madison from Louis-André Pichon, 31 August 1803
From: Pichon, Louis-André
To: Madison, James


Frederick Town Maryland le 13. fructidor an 11. le 31 août 1803.
Le Soussigné, chargé d’affaires de la République Française, a l’honneur d’informer Mr. le Secrétaire d’Etat, qu’il vient de recevoir de son Gouvernement l’ordre de notifier Officiellement à celui des Etats Unis la rupture qui a éclaté dans le cours du mois de mai dernier entre la République Française et La Grande Bretagne.
La conduite qu’a tenue le Gouvernement français dans les discussions qui ont amené cet événement facheux pour l’humanité, se trouvant, ainsi que les motifs qui l’ont dirigé, exposés dans le plus grand détail dans les pièces officielles qui ont été publiées d’ordre du premier Consul, ainsi que dans la lettre du ministre des Relations Extérieures qu’a reçu le soussigné; il se borne à adresser à Mr le Secrétaire d’Etat un exemplaire des prémières, et une copie de la dépêche du ministre. Le Soussigné en conséquence à [sic] l’honneur de joindre l’un et l’autre à cette lettre et il prie le Secrétaire d’Etat de vouloir bien les Communiquer à Mr. le Président des Etats Unis, et d’agréer l’assurance de son respect et de sa haute consideration.
L. A. Pichon
 
Condensed Translation
Has the honor to inform JM that he has just received from his government an order to notify the U.S. officially of the outbreak of war between France and Great Britain in May last.

The conduct of the French government in the discussions that led to this regrettable event, as well as the motives that directed it, can be found in great detail in the official publication ordered by the first consul, as well as in the letter the undersigned received from the minister of foreign relations. He encloses copies of both documents and asks JM to communicate them to the president.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon. For surviving enclosure, see n. 1.



   
   Enclosed is a copy of Talleyrand’s letter to Pichon of 5 Prairial an XI (25 May 1803) (3 pp.; in French; docketed by Wagner), announcing the outbreak of war between France and Great Britain and detailing the hostile acts committed by the latter that had forced France into the war. For the official publication to which Pichon was probably referring, see George Erving to JM, 8 June 1803, n. 4.


